DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection above.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubata (US Publication No.: US 2012/0218248 A1 of record) in view of Choi et al (US Publication No.: US 2010/0277406 A1, “Choi”).
Regarding Claim 1, Tsubata discloses a display panel (Figures 1-5), comprising:
A substrate (Figure 3, substrate 10a);
A plurality of data line groups located on the substrate and adjacently arranged in order (Figures 1-2, data line groups, where each group comprises of data lines 13 within one RGBY pixel), wherein
Each of the data line groups comprises a plurality of data lines extending along a column direction (Figure 2, data lines 13), the plurality of data lines are used to transmit a plurality of data driving signals (Paragraph 0079), and
Polarities of the plurality of data driving signals transmitted by two adjacent data lines are opposite (Figure 2, polarities of adjacent data lines 13 within one data line group are opposite);
A plurality of gate line groups located on the substrate and adjacently arranged in order, wherein each of the plurality of gate line groups comprises a plurality of gate lines extending along a row direction (Figures 1-4, gate lines 12, wherein each gate line group comprises a single gate line 12; Paragraph 0079), and 
The plurality of gate lines are used to transmit a plurality of gate driving signals (Paragraph 0079); and
A plurality of pixel electrode array units located on the substrate and arranged in an array manner (Figures 1-4, pixel electrode array units, where each pixel electrode array unit comprises pixel electrodes 11 belonging to RGBY), wherein 
Each of the pixel electrode array units corresponds to a region encircled by one of the data line groups and one of the gate line groups (Figures 1-4),
A plurality of pixel electrodes of the plurality of pixel electrode array units are electrically connected to the plurality of data lines and the plurality of gate lines by a plurality of switch elements (Paragraph 0079; Figures 1-4, switch elements 14),
In the plurality of pixel electrodes in a same column, polarities of the plurality of data driving signal received by two adjacent pixel electrodes are same (Figure 2), and 
In the plurality of pixel electrodes in a same row, polarities of the plurality of data driving signals received by two adjacent pixel electrodes are opposite (Figure 2), wherein
The plurality of pixel electrode array units comprise a first pixel electrode, a second pixel electrode, and a third pixel electrode (Figure 2, first pixel electrode 11B, second pixel electrode 11G, third pixel electrode 11R), and
The plurality of pixel electrodes of the plurality of pixel electrode array units comprises a first grayscale pixel electrode, a second grayscale pixel electrode, a third grayscale pixel electrode, and a fourth grayscale pixel electrode (Figure 2, first grayscale pixel electrode 11B, second grayscale pixel electrode 11G, third grayscale pixel electrode 11R, fourth grayscale pixel electrode 11Y, where it appears that the first to third pixel electrodes overlap with the first to fourth grayscale pixel electrodes; although they may correspond to different pixels and thus be different pixel electrodes under a broadest reasonable interpretation, such as first grayscale pixel electrode 11R, second grayscale pixel electrode 11R of a different pixel electrode array unit, third grayscale pixel electrode 11G, fourth grayscale pixel electrode 11G of a different pixel electrode array unit); wherein
In the plurality of pixel electrode array units, two adjacent pixel electrodes of the plurality of pixel electrodes in a same column are same pixel electrodes (Figures 1-4, two adjacent pixel electrodes 13 in a column have the same polarity, where “same pixel electrodes” may be interpreted broadly to mean two pixel electrodes sharing any same quality), and
The first pixel electrode, the second pixel electrode, and the third pixel electrode respectively correspond to one color filter of a blue color filter, a green color filter, and a red color filter one to one (Figures 1-2, first pixel electrode 11B, second pixel electrode 11G, third pixel electrode 11R; Paragraph 0076).
Tsubata fails to disclose that sizes of the first grayscale pixel electrode, the second grayscale pixel electrode, the third grayscale pixel electrode, and the fourth grayscale pixel electrode are different, and grayscale values of the first grayscale pixel electrode, the second grayscale pixel electrode, the third grayscale pixel electrode, and the fourth grayscale pixel electrode are: the second grayscale pixel electrode > the first grayscale pixel electrode > the third grayscale pixel electrode > the fourth grayscale pixel electrode.
However, Choi discloses a similar display where sizes of the first grayscale pixel electrode, the second grayscale pixel electrode, the third grayscale pixel electrode, and the fourth grayscale pixel electrode are different, and grayscale values of the first grayscale pixel electrode, the second grayscale pixel electrode, the third grayscale pixel electrode, and the fourth grayscale pixel electrode are: the second grayscale pixel electrode > the first grayscale pixel electrode > the third grayscale pixel electrode > the fourth grayscale pixel electrode (Choi, Paragraph 0059, where the first pixel electrode is SE4, the second pixel electrode is SE3, the third pixel electrode is SE2, and the fourth pixel electrode is SE1; Table 1 discloses grayscale values of the pixel electrodes, where the first pixel electrode has a grayscale value of 4, the second pixel electrode has a grayscale value of 8, the third pixel electrode has a grayscale value of 2, and the fourth pixel electrode has a grayscale value of 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Tsubata to have varying pixel electrode sizes to obtain varying grayscale values as disclosed by Choi. One would have been motivated to do so for the purpose of achieving a combined higher grayscale value and a full color display device (Choi, Paragraph 0064). 

Regarding Claim 2, Tsubata in view of Choi discloses the display panel as claimed in claim 1, wherein in each of the plurality of pixel electrode array units and the plurality of data line groups and the plurality of gate line groups corresponding to the plurality of pixel electrode array units, each of the plurality of data lines is electrically connected to the plurality of pixel electrodes on a right side of the plurality of data lines (Figure 2, each data line 13 is connected to its right to pixel electrode 11), and each of the plurality of gate lines is electrically connected to the plurality of pixel electrodes under the plurality of gate lines (Figure 2, each gate line 12 is connected to the pixel electrodes 11 at least under another one of the plurality of gate lines 12). 

Regarding Claim 3, Tsubata in view of Choi discloses the display panel as claimed in claim 1, wherein the plurality of pixel electrode array units comprise:
Eight first pixel electrode disposed in a first column, a fourth column, a seventh column, and a tenth column of a first row and in a first column, a fourth column, and a tenth column of a second row of the plurality of pixel electrode array units; and
Eight second pixel electrodes disposed in a second column, a fifth column, an eighth column, and an eleventh column of the first row and in a second column, a fifth column, an eight column, and an eleventh column of the second row the plurality of pixel electrode array units (Figure 1, as annotated below).

    PNG
    media_image1.png
    554
    811
    media_image1.png
    Greyscale


Regarding Claim 4, Tsubata in view of Choi discloses the display panel as claimed in claim 3, wherein the plurality of pixel electrode array units comprise:
Eight third pixel electrodes disposed in a third column, a sixth column, a ninth column, and a twelfth column of the first row and in a third column, a sixth column, a ninth column, and a twelfth column of the second row of the plurality of pixel electrode array units (Figure 1, as annotated in the rejection of claim 3 above).

Regarding Claim 5, Tsubata in view of Choi discloses the display panel as claimed in claim 1, wherein the plurality of pixel electrode array units comprise:
Six first grayscale pixel electrodes disposed in a first column, a fifth column, and a ninth column of a first row and in a third column, a seventh column, and an eleventh column of a second row of the plurality of pixel electrode array units; and
Six second grayscale pixel electrodes disposed in a second column, a sixth column, and a tenth column of the first row and in a fourth column, an eighth column, and a twelfth column of the second row the plurality of pixel electrode array units (Figure 1, as annotated below). 

    PNG
    media_image2.png
    554
    811
    media_image2.png
    Greyscale


Regarding Claim 6, Tsubata in view of Choi discloses the display panel as claimed in claim 5, wherein the plurality of pixel electrode array units comprise: 
Six third grayscale pixel electrodes disposed in a third column, a seventh column, and an eleventh column of the first row and in a first column, a fifth column, and a ninth column of the second row of the plurality of pixel electrode array units; and
Six fourth grayscale pixel electrodes disposed in a fourth column, an eighth column and a twelfth column of the first row and in a second column, a sixth column, and a tenth column of the second row of the plurality of pixel electrode array units (Figure 1, as annotated below). 

    PNG
    media_image3.png
    554
    811
    media_image3.png
    Greyscale



Regarding Claim 8, Tsubata discloses a display panel (Figures 1-5), comprising:
A substrate (Figure 3, substrate 10a);
A plurality of data line groups located on the substrate and adjacently arranged in order (Figures 1-2, data line groups, where each group comprises of data lines 13 within one RGBY pixel), wherein
Each of the data line groups comprises a plurality of data lines extending along a column direction (Figure 2, data lines 13), the plurality of data lines are used to transmit a plurality of data driving signals (Paragraph 0079), and
Polarities of the plurality of data driving signals transmitted by two adjacent data lines are opposite (Figure 2, polarities of adjacent data lines 13 within one data line group are opposite);
A plurality of gate line groups located on the substrate and adjacently arranged in order, wherein each of the plurality of gate line groups comprises a plurality of gate lines extending along a row direction (Figures 1-4, gate lines 12, wherein each gate line group comprises a single gate line 12; Paragraph 0079), and 
The plurality of gate lines are used to transmit a plurality of gate driving signals (Paragraph 0079); and
A plurality of pixel electrode array units located on the substrate and arranged in an array manner (Figures 1-4, pixel electrode array units, where each pixel electrode array unit comprises pixel electrodes 11 belonging to RGBY), wherein 
Each of the pixel electrode array units corresponds to a region encircled by one of the data line groups and one of the gate line groups (Figures 1-4),
A plurality of pixel electrodes of the plurality of pixel electrode array units are electrically connected to the plurality of data lines and the plurality of gate lines by a plurality of switch elements (Paragraph 0079; Figures 1-4, switch elements 14),
In the plurality of pixel electrodes in a same column, polarities of the plurality of data driving signal received by two adjacent pixel electrodes are same (Figure 2), and 
In the plurality of pixel electrodes in a same row, polarities of the plurality of data driving signals received by two adjacent pixel electrodes are opposite (Figure 2), wherein
The plurality of pixel electrode array units comprise a first pixel electrode, a second pixel electrode, and a third pixel electrode (Figure 2, first pixel electrode 11B, second pixel electrode 11G, third pixel electrode 11R), and
The plurality of pixel electrodes of the plurality of pixel electrode array units comprises a first grayscale pixel electrode, a second grayscale pixel electrode, a third grayscale pixel electrode, and a fourth grayscale pixel electrode (Figure 2, first grayscale pixel electrode 11B, second grayscale pixel electrode 11G, third grayscale pixel electrode 11R, fourth grayscale pixel electrode 11Y, where it appears that the first to third pixel electrodes overlap with the first to fourth grayscale pixel electrodes; although they may correspond to different pixels and thus be different pixel electrodes under a broadest reasonable interpretation, such as first grayscale pixel electrode 11R, second grayscale pixel electrode 11R of a different pixel electrode array unit, third grayscale pixel electrode 11G, fourth grayscale pixel electrode 11G of a different pixel electrode array unit).
Tsubata fails to disclose that sizes of the first grayscale pixel electrode, the second grayscale pixel electrode, the third grayscale pixel electrode, and the fourth grayscale pixel electrode are different, and grayscale values of the first grayscale pixel electrode, the second grayscale pixel electrode, the third grayscale pixel electrode, and the fourth grayscale pixel electrode are: the second grayscale pixel electrode > the first grayscale pixel electrode > the third grayscale pixel electrode > the fourth grayscale pixel electrode.
However, Choi discloses a similar display where sizes of the first grayscale pixel electrode, the second grayscale pixel electrode, the third grayscale pixel electrode, and the fourth grayscale pixel electrode are different, and grayscale values of the first grayscale pixel electrode, the second grayscale pixel electrode, the third grayscale pixel electrode, and the fourth grayscale pixel electrode are: the second grayscale pixel electrode > the first grayscale pixel electrode > the third grayscale pixel electrode > the fourth grayscale pixel electrode (Choi, Paragraph 0059, where the first pixel electrode is SE4, the second pixel electrode is SE3, the third pixel electrode is SE2, and the fourth pixel electrode is SE1; Table 1 discloses grayscale values of the pixel electrodes, where the first pixel electrode has a grayscale value of 4, the second pixel electrode has a grayscale value of 8, the third pixel electrode has a grayscale value of 2, and the fourth pixel electrode has a grayscale value of 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Tsubata to have varying pixel electrode sizes to obtain varying grayscale values as disclosed by Choi. One would have been motivated to do so for the purpose of achieving a combined higher grayscale value and a full color display device (Choi, Paragraph 0064). 


Regarding Claim 9, Tsubata in view of Choi discloses the display panel as claimed in claim 8, wherein in each of the plurality of pixel electrode array units and the plurality of data line groups and the plurality of gate line groups corresponding to the plurality of pixel electrode array units, each of the plurality of data lines is electrically connected to the plurality of pixel electrodes on a right side of the plurality of data lines (Figure 2, each data line 13 is connected to its right to pixel electrode 11), and each of the plurality of gate lines is electrically connected to the plurality of pixel electrodes under the plurality of gate lines (Figure 2, each gate line 12 is connected to the pixel electrodes 11 at least under another one of the plurality of gate lines 12). 

Regarding Claim 10, Tsubata in view of Choi discloses the display panel as claimed in claim 8, wherein in the plurality of pixel electrode array units, two adjacent pixel electrodes of the plurality of pixel electrodes in a same column are same pixel electrodes (Figures 1-4, two adjacent pixel electrodes 13 in a column have the same polarity, where “same pixel electrodes” may be interpreted broadly to mean two pixel electrodes sharing any same quality).

Regarding Claim 11, Tsubata in view of Choi discloses the display panel as claimed in claim 8, wherein the first pixel electrode, the second pixel electrode, and the third pixel electrode respectively correspond to one color filter of a blue color filter, a green color filter, and a red color filter one to one (Figures 1-2, first pixel electrode 11B, second pixel electrode 11G, third pixel electrode 11R; Paragraph 0076).

Regarding Claim 12, Tsubata in view of Choi discloses the display panel as claimed in claim 8, the plurality of pixel electrode array units comprise:
Eight first pixel electrode disposed in a first column, a fourth column, a seventh column, and a tenth column of a first row and in a first column, a fourth column, and a tenth column of a second row of the plurality of pixel electrode array units; and
Eight second pixel electrodes disposed in a second column, a fifth column, an eighth column, and an eleventh column of the first row and in a second column, a fifth column, an eight column, and an eleventh column of the second row the plurality of pixel electrode array units (Figure 1, as annotated below).

    PNG
    media_image1.png
    554
    811
    media_image1.png
    Greyscale


Regarding Claim 13, Tsubata in view of Choi discloses the display panel as claimed in claim 12, wherein the plurality of pixel electrode array units comprise:
Eight third pixel electrodes disposed in a third column, a sixth column, a ninth column, and a twelfth column of the first row and in a third column, a sixth column, a ninth column, and a twelfth column of the second row of the plurality of pixel electrode array units (Figure 1, as annotated in the rejection of claim 3 above).

Regarding Claim 14, Tsubata in view of Choi discloses the display panel as claimed in claim 8, wherein the plurality of pixel electrode array units comprise:
Six first grayscale pixel electrodes disposed in a first column, a fifth column, and a ninth column of a first row and in a third column, a seventh column, and an eleventh column of a second row of the plurality of pixel electrode array units; and
Six second grayscale pixel electrodes disposed in a second column, a sixth column, and a tenth column of the first row and in a fourth column, an eighth column, and a twelfth column of the second row the plurality of pixel electrode array units (Figure 1, as annotated below). 

    PNG
    media_image2.png
    554
    811
    media_image2.png
    Greyscale


Regarding Claim 15, Tsubata in view of Choi discloses the display panel as claimed in claim 14, wherein the plurality of pixel electrode array units comprise: 
Six third grayscale pixel electrodes disposed in a third column, a seventh column, and an eleventh column of the first row and in a first column, a fifth column, and a ninth column of the second row of the plurality of pixel electrode array units; and
Six fourth grayscale pixel electrodes disposed in a fourth column, an eighth column and a twelfth column of the first row and in a second column, a sixth column, and a tenth column of the second row of the plurality of pixel electrode array units (Figure 1, as annotated below). 

    PNG
    media_image3.png
    554
    811
    media_image3.png
    Greyscale


Regarding Claim 17, Tsubata discloses a display device (Figures 1-5), comprising a display panel, wherein the display panel (Figures 1-5), comprises:
A substrate (Figure 3, substrate 10a);
A plurality of data line groups located on the substrate and adjacently arranged in order (Figures 1-2, data line groups, where each group comprises of data lines 13 within one RGBY pixel), wherein
Each of the data line groups comprises a plurality of data lines extending along a column direction (Figure 2, data lines 13), the plurality of data lines are used to transmit a plurality of data driving signals (Paragraph 0079), and
Polarities of the plurality of data driving signals transmitted by two adjacent data lines are opposite (Figure 2, polarities of adjacent data lines 13 within one data line group are opposite);
A plurality of gate line groups located on the substrate and adjacently arranged in order, wherein each of the plurality of gate line groups comprises a plurality of gate lines extending along a row direction (Figures 1-4, gate lines 12, wherein each gate line group comprises a single gate line 12; Paragraph 0079), and 
The plurality of gate lines are used to transmit a plurality of gate driving signals (Paragraph 0079); and
A plurality of pixel electrode array units located on the substrate and arranged in an array manner (Figures 1-4, pixel electrode array units, where each pixel electrode array unit comprises pixel electrodes 11 belonging to RGBY), wherein 
Each of the pixel electrode array units corresponds to a region encircled by one of the data line groups and one of the gate line groups (Figures 1-4),
A plurality of pixel electrodes of the plurality of pixel electrode array units are electrically connected to the plurality of data lines and the plurality of gate lines by a plurality of switch elements (Paragraph 0079; Figures 1-4, switch elements 14),
In the plurality of pixel electrodes in a same column, polarities of the plurality of data driving signal received by two adjacent pixel electrodes are same (Figure 2), and 
In the plurality of pixel electrodes in a same row, polarities of the plurality of data driving signals received by two adjacent pixel electrodes are opposite (Figure 2), wherein
The plurality of pixel electrode array units comprise a first pixel electrode, a second pixel electrode, and a third pixel electrode (Figure 2, first pixel electrode 11B, second pixel electrode 11G, third pixel electrode 11R), and
The plurality of pixel electrodes of the plurality of pixel electrode array units comprises a first grayscale pixel electrode, a second grayscale pixel electrode, a third grayscale pixel electrode, and a fourth grayscale pixel electrode (Figure 2, first grayscale pixel electrode 11B, second grayscale pixel electrode 11G, third grayscale pixel electrode 11R, fourth grayscale pixel electrode 11Y, where it appears that the first to third pixel electrodes overlap with the first to fourth grayscale pixel electrodes; although they may correspond to different pixels and thus be different pixel electrodes under a broadest reasonable interpretation, such as first grayscale pixel electrode 11R, second grayscale pixel electrode 11R of a different pixel electrode array unit, third grayscale pixel electrode 11G, fourth grayscale pixel electrode 11G of a different pixel electrode array unit).
Tsubata fails to disclose that sizes of the first grayscale pixel electrode, the second grayscale pixel electrode, the third grayscale pixel electrode, and the fourth grayscale pixel electrode are different, and grayscale values of the first grayscale pixel electrode, the second grayscale pixel electrode, the third grayscale pixel electrode, and the fourth grayscale pixel electrode are: the second grayscale pixel electrode > the first grayscale pixel electrode > the third grayscale pixel electrode > the fourth grayscale pixel electrode.
However, Choi discloses a similar display where sizes of the first grayscale pixel electrode, the second grayscale pixel electrode, the third grayscale pixel electrode, and the fourth grayscale pixel electrode are different, and grayscale values of the first grayscale pixel electrode, the second grayscale pixel electrode, the third grayscale pixel electrode, and the fourth grayscale pixel electrode are: the second grayscale pixel electrode > the first grayscale pixel electrode > the third grayscale pixel electrode > the fourth grayscale pixel electrode (Choi, Paragraph 0059, where the first pixel electrode is SE4, the second pixel electrode is SE3, the third pixel electrode is SE2, and the fourth pixel electrode is SE1; Table 1 discloses grayscale values of the pixel electrodes, where the first pixel electrode has a grayscale value of 4, the second pixel electrode has a grayscale value of 8, the third pixel electrode has a grayscale value of 2, and the fourth pixel electrode has a grayscale value of 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Tsubata to have varying pixel electrode sizes to obtain varying grayscale values as disclosed by Choi. One would have been motivated to do so for the purpose of achieving a combined higher grayscale value and a full color display device (Choi, Paragraph 0064). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871